DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/27/2021 was considered by the examiner.

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
Figures 1-5 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 13, 16, and 17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Zheng et al. US 2013/0114717 A1, hereafter Zheng.

Regarding claim 1, Zheng discloses a method of Inter prediction for video coding (generating a candidate list for inter prediction video coding) [abstract], the method comprising:
(video encoder 20 may receive video data; each node of the quadtree data structure may contain syntax data…for the corresponding treeblock or CU) [0079; 0083];
selecting a base candidate from an original Inter candidate list (original merge candidates) [0176], wherein the base candidate has a base prediction direction (bi-predictive merge candidates…uni-predictive candidate) [0176];
deriving one or more extended candidates by adding one or more offsets to the base candidate (scaled merge candidate. Scaled bi-predictive merge candidates can be created by scaling original merge candidates) [0182], wherein said one or more extended candidates have a same prediction direction as the base prediction direction (FIG. 11 shows an example of a scaled merge candidate; scaled merge candidates have same direction as original merge candidates) [0176; FIG. 11]; 
inserting said one or more extended candidates into the original Inter candidate list to form an extended Inter candidate list (add artificially generated candidate to the list of candidates 148) [FIG. 14]; and 
encoding current motion information associated with the current block using the extended Inter candidate list at the video encoder side or decoding the current motion information associated with the current block at the video decoder side using the extended Inter candidate list (after generating the candidate list…the video encoder may generate predictive video block associated with the candidates in the candidate list) [0146].

Regarding claim 2, Zheng addresses all of the features with respect to claim 1 as outlined above.
Zheng further discloses said one or more offsets are added to the base candidate in multiple directions, and the multiple directions include one target direction being non-horizontal nor non-vertical (Scaled bi-predictive merge candidates can be created by scaling original merge candidates.  In particular, one candidate from the original candidates, which may have mvLX and refIdxLX, may be used to created bi-predictive merge candidates. FIG. 11 shows an example of a scaled bi-predictive merge candidate; examiner notes FIG. 11 shows scaling (offsets) in multiple directions including one target direction being non-horizontal nor non-vertical) [0176].

Regarding claim 13, Zheng addresses all of the features with respect to claim 1 as outlined above.
Zheng further discloses said one or more extended candidates are inserted into the extended Inter candidate list and the extended Inter candidate list is updated in a first-in-first-out (FIFO) fashion (Scaled bi-predictive merge candidates can be created by scaling original merge candidates.  In particular, one candidate from the original candidates, which may have mvLX and refIdxLX, may be used to created bi-predictive merge candidates. FIG. 11 shows an example of a scaled bi-predictive merge candidate; examiner notes FIG. 11 shows a merge candidate list after adding scaled candidates following FIFO) [0176].

Regarding claim 16, Zheng addresses all of the features with respect to claim 1 as outlined above.
(merge operation; (AMVP) operation) [0015; 0016].

Claim 17 is drawn to an apparatus adapted to implement the method of claim 1, and is therefore rejected in the same manner as above.  However, the claims also recite one or more electronic circuits or processors, which Zheng also teaches (microprocessors) [0046].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Moon et al. US 2019/0141319 A1, hereafter Moon.

Regarding claim 3, Zheng addresses all of the features with respect to claim 2 as outlined above.
However, Zheng fails to disclose the multiple directions consist of eight directions including four horizontal and vertical directions and four diagonal directions.
Moon further discloses the multiple directions consist of eight directions including four horizontal and vertical directions and four diagonal directions (For example, in FIG. 13, the intra prediction modes in three direction, such as vertical direction, horizontal direction, and diagonal direction) [0197].
Zheng and Moon are analogous because they are both related to video compression.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the multiple directions, as disclosed by Moon, with the invention disclosed by Zheng, the motivation being efficiency [0005].

Claims 4-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng.

Regarding claim 4, Zheng addresses all of the features with respect to claim 2 as outlined above.

Zheng, in another embodiment, further discloses one or more offsets correspond to a fixed offset (the offset mvs that can be added can include, for example, (4, 0), (-4, 0), (0, 4), and (0, -4).  These offset values can be added to another motion vector to generate an offset candidate.  Other offset values than those shown can also be used) [0179].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a fixed offset, as disclosed by the offset embodiment, with the scaling embodiment the motivation being generating a scaled/offset candidate with different values providing flexibility [0179].

Regarding claim 5, Zheng addresses all of the features with respect to claim 2 as outlined above.
However, while one embodiment of Zheng discloses scaling original merge candidates where scaling is interpreted as offsetting, this embodiment fails to disclose one or more offsets correspond to a group of offsets.
Zheng, in another embodiment, further discloses one or more offsets correspond to a group of offsets (the offset mvs that can be added can include, for example, (4, 0), (-4, 0), (0, 4), and (0, -4).  These offset values can be added to another motion vector to generate an offset candidate.  Other offset values than those shown can also be used) [0179].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a group of offsets, as disclosed by the offset embodiment, 

Regarding claim 6, Zheng addresses all of the features with respect to claim 1 as outlined above.
However, while one embodiment of Zheng discloses scaling original merge candidates where scaling is interpreted as offsetting, this embodiment fails to disclose one or more offsets are selected from a group of offsets.
Zheng, in another embodiment, further discloses one or more offsets are selected from a group of offsets (the offset mvs that can be added can include, for example, (4, 0), (-4, 0), (0, 4), and (0, -4).  These offset values can be added to another motion vector to generate an offset candidate.  Other offset values than those shown can also be used) [0179].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a group of offsets, as disclosed by the offset embodiment, with the scaling embodiment the motivation being generating a scaled/offset candidate with different values providing flexibility [0179].

Regarding claim 7, Zheng addresses all of the features with respect to claim 6 as outlined above.
Zheng further discloses a value of said one or more offsets is selected depending on a target directions where said one or more offsets are added to the base candidate (the scaling can be dependent on the POC distance) [0176].


Regarding claim 8, Zheng addresses all of the features with respect to claim 6 as outlined above.
Zheng further discloses a target direction for said one or more offsets to add to the base candidate depends on a target motion vector of the base candidate (the scaling can be dependent on the POC distance) [0176].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a group of offsets, as disclosed by the offset embodiment, with the scaling embodiment the motivation being generating a scaled/offset candidate with different values providing flexibility [0179].

Regarding claim 9, Zheng addresses all of the features with respect to claim 6 as outlined above.
Zheng further discloses a number of said one or more offsets depends on a target motion vector of the base candidate (the scaling can be dependent on the POC distance) [0176].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a group of offsets, as disclosed by the offset embodiment, with the scaling embodiment the motivation being generating a scaled/offset candidate with different values providing flexibility [0179].

Regarding claim 10, Zheng addresses all of the features with respect to claim 6 as outlined above.
Zheng further discloses a number of said one or more offsets depends on a target directions where said one or more offsets are added to the base candidate (the scaling can be dependent on the POC distance) [0176].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a group of offsets, as disclosed by the offset embodiment, with the scaling embodiment the motivation being generating a scaled/offset candidate with different values providing flexibility [0179].

Regarding claim 15, Zheng addresses all of the features with respect to claim 1 as outlined above.
However, while one embodiment of Zheng discloses scaling original merge candidates where scaling is interpreted as offsetting, this embodiment fails to disclose one or more offsets are added to the base candidate in x-direction or y-direction conditionally.
Zheng, in another embodiment, further discloses one or more offsets are added to the base candidate in x-direction or y-direction conditionally (the offset mvs that can be added can include, for example, (4, 0), (-4, 0), (0, 4), and (0, -4).  These offset values can be added to another motion vector to generate an offset candidate.  Other offset values than those shown can also be used) [0179].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use x and y direction offsets, as disclosed by the offset .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Panusopone et al. US 6,647,061 B1, hereafter Panusopone.

Regarding claim 14, Zheng addresses all of the features with respect to claim 1 as outlined above.
Zheng further discloses only a target uni-prediction candidate in the original Inter candidate list is selected as the base candidate (bi-predictive merge candidates…uni-predictive candidate) [0176].
However, while Zheng discloses uni-prediction and bi-prediction candidates in an original Inter candidate list, Zheng fails to explicitly discloses the target uni-prediction candidate is converted into a bi-prediction base candidate using a mirroring technique for deriving said one or more extended candidates.
Panusopone, in an analogous environment, discloses the target uni-prediction candidate is converted into a bi-prediction base candidate using a mirroring technique for deriving said one or more extended candidates (converting uni-directional MV into bi-directional MV) [column 19, lines 5-6].
Zheng and Panusopone are analogous because they are both related to video compression.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the conversion, as disclosed by Panusopone, with the invention disclosed by Zheng, the motivation being efficiency [column 3, line 7].

Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to disclose, individually or in combination, when AMVR (adaptively motion vector resolution) is applied to the current block, said one or more offsets are selected to have a different magnitude from a precision selected by the AMVR.  Dependent claim 12 fall together accordingly.

Citation of Pertinent Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. US 2020/0204799 A1 discloses adding or subtracting an offset to an angular mode of a candidate list
Chen et al. US 2018/0098063 A1 discloses adding an offset to a motion vector predictor in a candidate list
Lim et al. US 2014/0348241 A1 discloses adding an offset to create a new candidate prediction motion vector

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN GADOMSKI whose telephone number is (571)270-5701.  The examiner can normally be reached on Monday - Friday, 12-8PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEFAN GADOMSKI
Examiner
Art Unit 2485



/STEFAN GADOMSKI/Examiner, Art Unit 2485